DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 18, and 20- 22 of U.S. Patent No. 11,131,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent fully encompasses the subject matter of the instant application, as described below.  

	Regarding to Claim 23,  US patent 11,131,066 fully encompasses the subject matter of the instant application, as described in claims 1, 8-9, 12 and 18.  However, the patent does not explicitly disclose the battery operated drill-type tool “rotates the drive shaft” and the one or more fastening straps configured to “secure the battery-operated drill type tool to the apparatus”.  However, it is well known in the art that a drill type tool is a rotating tool which can be used to rotate. Also, fastening straps are known to be used for the purpose of “securing” an element.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include rotating the drive shaft and securing the battery-operated drill type tool, as known techniques which can be applied to a known device to yield predictable results.   
	Regarding to Claims 24-31 and 33-38, US patent 11,131,066 fully encompasses the subject matter of the instant application, as described in claims 1-12, 18, and 20-22 of the patent.  

	Regarding to Claim 32, US patent 11,131,066 fully encompasses the subject matter of the instant application, as described in claims 1-12, 18, and 20-22 of the patent.  However, the patent does not explicitly disclose the fastening straps being “quick-connect straps”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include “quick-connect straps”, to improve efficiently of performing an operation using the apparatus.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.